          Case 3:21-cv-00118-LPR Document 5 Filed 09/09/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

RONNIE L. BROWN, III
d/b/a Brown’s Cross Country Hauling LLC                                           PLAINTIFF

v.                               Case No. 3:21-cv-00118-LPR

RE GARRISON TRUCKING;
WYLES GRIFFITH; SHAWN
NELSON; ANNETTE MUNGER;
KEITH GORMAN                                                                  DEFENDANTS
                                           ORDER

       Mr. Brown’s mail is being returned undelivered. (Doc. 4) If he doesn’t update his address

with the Court by October 8, 2021, then his Complaint will be dismissed without prejudice. LOCAL

RULE 5.5(c)(2).

       IT IS SO ORDERED this 9th day of September, 2021.




                                                   ________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
